Citation Nr: 1501489	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, and if so, whether service connection is warranted.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus

5.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

Subsequent to the issuance of the December 2009 Statement of the Case, the Veteran submitted additional statements and evidence in November 2014, for which a waiver of initial RO consideration was provided.

The issue of service connection for ischemic heart disease as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied service connection for type II diabetes mellitus and peripheral neuropathy, to include as due to herbicide exposure.

2.  The evidence received since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for type II diabetes mellitus and peripheral neuropathy, to include as due to herbicide exposure.

3.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

4.  The Veteran did not have chronic symptoms of diabetes mellitus or peripheral neuropathy in service.

5.  Symptoms of diabetes mellitus or peripheral neuropathy were not continuous since service separation. 

6.  Neither diabetes mellitus nor peripheral neuropathy manifested to a compensable degree within one year of separation from service.

7.  The Veteran did not sustain a disease or injury in service related to diabetes mellitus or peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied service connection for type II diabetes mellitus and peripheral neuropathy, to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the April 2006 rating decision is new and material; the claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The evidence received subsequent to the April 2006 rating decision is new and material; the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

4.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a grant (reopening) of the new and material evidence claims being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to those issues.

In a timely letter dated March 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including service treatment and personnel records, VA and private treatment records, a lay statement from fellow service-member D. B., and the Veteran's testimony from the December 2014 hearing.  

The Board acknowledges that, although the Veteran was afforded a VA examination in July 2002 regarding his diabetes and peripheral neuropathy disorders, the examiner did not provide an opinion as to the etiology of these disorders.  The Board finds, however, that a remand for a medical opinion regarding the etiology of the Veteran's diabetes mellitus and peripheral neuropathy disorders is not required.  As discussed in detail below, the Board has found that the Veteran did not serve in the Republic of Vietnam and was not exposed to herbicides in service.  Further, the Veteran has not maintained, and the evidence of record does not otherwise suggest, that diabetes mellitus or peripheral neuropathy first manifested in service or that an in-service injury or disease resulted in diabetes mellitus or peripheral neuropathy.  As such, there is no duty to provide another VA medical examination as there is no credible evidence establishing an event, injury, or disease in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required when there is no credible evidence establishing an event, injury, or disease in service).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  




New and Material Evidence Analysis

In an April 2006 rating decision, the RO denied service connection for diabetes mellitus and peripheral neuropathy because the Veteran was not found to have in-country service in Vietnam and was not otherwise exposed to herbicides during service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the April 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103. 

The evidence of record at the time of the April 2006 rating decision included service treatment records, service personnel records, VA treatment records from April 2004 to December 2005, and a response from the Service Department dated March 2006, showing no record of exposure to herbicides in the Veteran's file. 

In support of the current application to reopen service connection for diabetes mellitus and peripheral neuropathy, the new evidence associated with the record since the April 2006 rating decision includes, in pertinent part, the Veteran's testimony during the November 2014 Board hearing and a November 2012 statement from a fellow service-member, D. B.  During the December 2014 Board hearing, the Veteran testified that he was in the "brown waters" of Vietnam while serving on the USS Diamond Head.  He also testified that he was responsible for cleaning up an Agent Orange spill while on board the ship.  The statement from D. B. notes that the USS Diamond navigated within one mile of the Vietnam shore and also noted that there was an Agent Orange spill on the USS Diamond Head.  

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's statements and the statement by D. B. for the limited purpose of reopening the claims, the Board finds that the November 2014 Board hearing testimony and the November 2012 statement from D. B. are new and material as they relate to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus and peripheral neuropathy.  In other words, they provide evidence in support of a finding that the Veteran was exposed to herbicides during service.  Accordingly, the evidence is new and material, and the claims are reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Further, the Board may proceed with adjudication on the merits of the appellant's claims.  Although the RO did not reopen the appellant's claims for service connection, finding that new and material evidence had not been presented; the Court stated in Bernard v. Brown, "The fact that the RO decided the veteran's claim upon a finding that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of 'the matter' on appeal."  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Board is required, however, to address whether the appellant has been given adequate notice of the need to submit evidence or argument on the question at issue, an opportunity to submit such evidence and argument, and an opportunity to address that question at a hearing; if not, the Board must address whether the claimant has been prejudiced thereby. Id. at 393 . 

In the present case, the Board finds that the appellant was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and that he has been given an opportunity to submit such evidence and argument.  Accordingly, because the appellant has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  See Bernard, at 393.

Service Connection Laws and Regulations

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Veteran's claimed diabetes mellitus and peripheral neuropathy are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (West 2002), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. VAOPGCPREC 27-97.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" Navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small boat manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id. 

Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay. Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that he has diabetes mellitus and peripheral neuropathy as a result of Agent Orange exposure in Vietnam.  Also, the Veteran contends that his peripheral neuropathy disorder is secondary to the diabetes mellitus.  The Veteran does not contend that he set foot on the shores of Vietnam, but stated that he was in close proximity to the shore and, on several occasions, navigated in the "brown waters" of Vietnam.  He also maintains that he helped cleanup an Agent Orange spill aboard the USS Diamond Head.

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  The VA Compensation and Pension Service updated the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents in July 2013.  The USS Diamond Head was not listed as a vessel that had inland operations.

The evidence of record includes the RO's request to the National Personnel Records Center (NPRC) for documents showing that the Veteran was exposed to herbicides during service.  In March 2006, NPRC provided a response which noted that the Veteran served aboard a ship which was in the official waters of the Republic of Vietnam; however, there were no records of exposure to herbicides.

Although the Veteran served aboard a ship that was in the official waters of the Republic of Vietnam at various times between May 1967 to March 1968, research by VA and NPRC found no evidence that the Veteran's ship navigated in the "brown waters" of the Republic of Vietnam.  As noted above, the VA Bulletin (identifying ships that operated during the Vietnam era in inland waterway, operated temporarily on Vietnam's inland waterways, or operated on close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel), did not include the USS Diamond Head-i.e., the vessel on which the Veteran served.  Moreover, while the NPRC found that the Veteran served aboard a ship which was in the official waters of Vietnam, there was no indication that he was exposed to herbicides or operated on the inland "brown water" waterways of Vietnam.  

As noted above, the Veteran also claimed that he was responsible for assisting in the cleanup of an Agent Orange spill aboard the USS Diamond Head.  See November 2014 Board Hearing Transcript at pgs. 10-11.  In support of his contention, the Veteran submitted a November 2012 lay statement from D. B., a service-member who also served aboard the USS Diamond Head in the same timeframe as the Veteran.  The Board finds, however, that the statement from 
D. B. weighs against the Veteran's assertions that he assisted in the cleanup of the Agent Orange spill.  In this regard, D. B. stated that he served on the USS Diamond Head and, while off the coast of Vietnam, there was a spill from a 55-gallon drum of Agent Orange stored on the number 1 hold.  D. B. stated that he was responsible for the cleanup and, under his direction, three other service-members were present, including: M. C., B. P., and B. T.  Notably, the Veteran was not mentioned as one of the individuals who participated in the cleanup.  D. B. further noted that the ship steamed "anywhere from 1-3 miles of the coast of Vietnam."  There was no mention that the USS Diamond Head navigated in or docked the inland "brown water" waterways of Vietnam.  

Upon review of all the evidence of record, the Board finds that the Veteran's statements that the USS Diamond Head navigated in the inland waterways of Vietnam, or that he had actual herbicide exposure while on the USS Diamond Head, are not credible and are outweighed by other evidence of record.  For these reasons, the Board finds that the Veteran is not entitled to the presumption that his claimed diseases (diabetes mellitus and peripheral neuropathy) were incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in Vietnam.

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, and as discussed in detail above, the Veteran specifically maintains that his diabetes mellitus and peripheral neuropathy are a result of the in-service herbicide exposure.  The Veteran has not stated that his diabetes mellitus or peripheral neuropathy disorders were first incurred in service or were otherwise related to other, non-herbicide related injuries or events.  Further, service treatment records are negative for diagnoses or treatment for diabetes mellitus or peripheral neuropathy.  In the September 1968 service separation medical examination, a clinical evaluation of the Veteran was normal and diabetes mellitus or peripheral neuropathy were not noted.  For these reasons, the Board finds that the Veteran's diabetes mellitus and peripheral neuropathy disorders were not chronic in service. 

The Board further finds that the Veteran's disorders did not manifest to a compensable degree within one year of discharge from service and were not continuous since service separation.  In a July 2002 VA diabetes mellitus examination, the Veteran reported that "the only illness or injury he sustained while on active duty was the diagnosis of pleurisy," and was told by a physician that he had a "hole in his lung the size of a nickel."  During the evaluation, the Veteran stated that he was first diagnosed with diabetes mellitus approximately 10 years ago at age 46 (i.e., in approximately 1992, and more than 20 years after service separation).  See also July 2002 VA eye examination where Veteran also reported onset of diabetes as 1992.  The July 2002 VA examiner noted that the Veteran did not have a current diagnosis of diabetic neuropathy at that time.  

The evidence also includes a December 1998 private treatment record from the Veteran's optometrist.  During examination, it was noted that the Veteran had diabetes mellitus for four to five years (i.e., approximately 1993 and more than 20 years after service separation).  In his August 2001 claim for VA compensation benefits, the Veteran reported the onset of his diabetes mellitus in approximately 1990.  VA treatment records reflect that the Veteran was first diagnosed with peripheral neuropathy in August 2004.  For these reasons, the Board finds that the Veteran's diabetes mellitus and peripheral neuropathy did not manifest to a compensable degree within one year of discharge from service and were not continuous since service separation.  

Although the Veteran was afforded a VA examination in July 2002 for diabetes mellitus and associated neurological disorders, a medical opinion as to the etiology of the Veteran's disorders was not provided.  The Board finds, however, that a remand for a medical opinion regarding the etiology of the Veteran's disorders is not required.  The Board finds that there is no competent and credible lay or medical evidence of record of an event, injury, or disease that occurred in service or an indication that the current diabetes mellitus or peripheral neuropathy may be associated with service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As discussed in detail above, the Board has found that the Veteran did not serve in Vietnam and was not exposed to herbicides in service.  The Veteran has not claimed that his disorders first manifested in service or that any other in-service event, injury, or disease resulted in his diabetes or peripheral neuropathy disorders.  As such, a medical opinion is not necessary.

For these reasons, and upon review of all the evidence of record, the Board finds that service connection is not warranted for type II diabetes mellitus and peripheral neuropathy either on a presumptive or direct basis.  In regard to the Veteran's claim that his peripheral neuropathy is secondary to the diabetes mellitus disorder, the Veteran is not currently service-connected for diabetes mellitus.  Accordingly, service connection for peripheral neuropathy is also not warranted under a theory of secondary service connection.  See 38 C.F.R. § 3.310 (2014) (service connection may be granted for a disability that is proximately due to or the result of a service-connected disability).  The Board has considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for type II diabetes mellitus, to include as due to herbicide exposure, is reopened.

New and material evidence having been received, the claim for service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, is reopened.

Service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, is denied.


REMAND

In a December 2012 rating decision, the RO denied service connection for ischemic heart disease.  In November 2013, and within one year of the appeal period, the Veteran filed additional statements and evidence is support of his claim.  The RO readjudicated the issue in a June 2014 rating decision.  In November 2014, the Veteran filed a notice of disagreement with the June 2014 rating decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative concerning the claim for service connection for ischemic heart disease.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


